The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 21, 23, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Realizing multi-functional all optical data processing on nanoscale SiC waveguides” by Syu et al, Nature, Scientific Reports, 8:14859, pp. 1 – 14, 2018 (hereinafter Syu).
Regarding claim 20, Syu describes (Fig. 1d; Section “results” on pp. 2 – 5) a semiconductor structure comprising (see annotated Fig. 1d below): 
a substrate (made of Si); 
an oxide layer (SiO2) on the substrate (Si); and 

    PNG
    media_image1.png
    691
    1482
    media_image1.png
    Greyscale
a set of silicon carbide (SiC) layers (SiC regions defining individual channel waveguides, including a ring waveguide and input/output bus waveguides) on the (Si) substrate.  

Annotated Fig. 1d of Syu.

Regarding claim 21, Figure 1d of Syu shows that the set of silicon carbide layers on the (Si) substrate is in direct contact with the (SiO2) oxide layer.  
Regarding claim 23, Figure 1d of Syu shows that the set of silicon carbide layers is a set of silicon carbide regions (SiC regions defining individual channel waveguides, including a ring waveguide and input/output bus waveguides).  
Regarding claim 27, Syu teaches that the set of silicon carbide layers is a set of thin-film layers having a film thickness of 350 nm (“designed bus/ring waveguide with height of 350 nm and width of 500 nm is shown in Fig. 1(d)” at para. bridging pp. 2 – 3). Such thickness meets the definition of “thin-film layers”, as provided by the instant specification (“In this illustrative example, silicon carbide device layer 800 is a thin-film layer. In this illustrative example, silicon carbide device layer 800 has a thickness that is from about 10 nanometers to several micrometers. In some illustrative examples, silicon carbide device layer 800 is between about 50 nanometers and about 500 nanometers” at para. 0080).
Regarding claim 28, Syu teaches (Fig. 1d) that the substrate is a silicon substrate (p-Si).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Syu in view of Polczynski et al (US 2021/0063779 A1).
Regarding claim 24, while Fig. 1d of Syu illustrates, by way of example but not limitation, an embodiment wherein SiC optical waveguides each have a rib-shaped cross-section (Figs. 2H and 3E), waveguides with ridge-shaped cross-sections are also well-known in the art of optical waveguides. For example, as illustrated by Polczynski as illustrates both a rib-shaped waveguide core 110 (Fig. 1B) and a ridge-shaped waveguide core (Fig. 3) which may be formed of silicon carbide (para. 0045). As seen, a ridge-shaped waveguide core comprises a slab layer and a ridge portion extending from the slab layer. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the silicon carbide waveguides in Syu can each be implemented as a ridge-shaped waveguide core, as a matter of a suitable/workable design choice which is explicitly illustrated by Polczynski and provides additional flexibility in shaping an optical mode of the optical waveguide by optimizing parameters of both the slab portion and the ridge portion.  
The Syu – Polczynski combination considers a set of ridge-shaped silicon carbide waveguides (same shape as that in Fig. 21 of the instant application), so that the set of silicon carbide layers comprises a silicon carbide layer (slab portions) and a silicon carbide region (ridge portions) extending from the silicon carbide layer.
Regarding claims 25 and 26, the Syu – Polczynski combination considers that the contemplated semiconductor structure further comprises: 
an upper (SiO2) cladding on the SiC waveguides (as shown in Fig. 1d of Syu), which can be implemented by ridge-shaped waveguides (according to Polczynski). In this case, the cladding is disposed on the silicon carbide layer (waveguide slab portion) and the silicon carbide region (waveguide ridge portion), wherein the (SiO2) cladding has a lower refractive index than a refractive index for the silicon carbide layer and the silicon carbide region.  Indeed, the cladding can be formed of silicon dioxide (SiO2, as shown in Fig. 1d of Syu) which inherently has a lower refractive index (~ 1.45 at a wavelength of 1.55 m) than SiC (~ 2.6 at the same wavelength). 

Claims 1 – 6, 9 – 11, 14 – 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Syu in view of “Asymmetrically and Vertically Coupled Hybrid Si/GaN Microring Resonators for On-Chip Optical Interconnects” by Thubthimthong et al, IEEE Photonics Journal “HMRs for On-Chip Optical Interconnects”, Vol. 7, No. 4, paper 7801511, 2015 (hereinafter Thubthimthong).
Regarding claims 1 and 22, Figure 1d of Syu illustrates, by way of example but not limitation, an embodiment wherein input/output bus waveguides are disposed in the same level/plane and optically coupled to a ring waveguide by side/horizonal coupling (in the same plane), and Syu does not teach that the waveguides can alternatively be disposed at different levels/layers and optically coupled by vertical coupling, even though such arrangement is well known in the art. For example, Thubthimthong describes (Figs. 1 and 3; Sections 1 and 3) a semiconductor structure that has a general layout similar to that in Syu and comprises: 
a (Si) substrate, 
an (buried) oxide layer on the (Si) substrate; and 
a set of waveguide regions on the (Si) substrate, 
wherein the waveguide regions comprise a ring waveguide (GaN) and an input/output bus waveguide (Si) that are disposed at different level/layes and optically coupled to each other by vertical coupling. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the set of waveguide regions in Syu van alternatively be disposed at different levels/layers and optically coupled by vertical coupling, as a matter of a design choice explicitly illustrate by Thubthimthong. The motivation for such arrangement is that different waveguides can be disposed at different levels/layers which enables 3D integration and higher packaging density (while Syu is limited to 2D integration in a same layer, as shown in Fig. 1D). The waveguides are coupled to one another by vertical coupling.
The Syu – Thubthimthong combination considers that some waveguides can be formed of SiC (as in Syu) and other waveguides of GaN (as in Thubthimthong). While Figs. 1 and 3 of Thubthimthong illustrate, by way of example but not limitation, that the waveguides formed of GaN are disposed above Si-based waveguides, Thubthimthong render obvious an embodiment (alternative design choice) with the reverse order of GaN/Si-based layers. Such embodiment can be formed by using the processing sequence in Fig. 3, but simply swapping the order of processing the substrate/handles with a Si-based waveguide layer and a GaN-based waveguide layer, as illustrated in Figure A below. As seen, the GaN-based waveguide layer is processed/delineated first (instead of the Si-based waveguide layer) and the substrate/handle holding the Si-based waveguides layer is removed (instead of the substrate/handle with the GaN-based waveguide layer). 


    PNG
    media_image2.png
    614
    1542
    media_image2.png
    Greyscale

Figure A.	A modified processing sequence in Fig. 3 of Thubthimthong (produced from Fig. 3 by processing/delineating the GaN-based waveguide layer first and removing the substrate/handle holding the Si-based waveguide layer).

Such alternatives of the processing sequence in Thubthimthong (differing in which substrate/handle of the two is processed/patterned first with the other substrate/handle subsequently removed) provide flexibility in disposing different materials in different/intended layers of a 3D-integrtated optical circuit. Thus, the Syu – Thubthimthong combination renders obvious embodiments wherein the GaN-based layer is disposed EITHER above the SiC layer (as in Fig. 3 of Thubthimthong) OR below it (as in Figure A with a modified sequence of Fig. 3). In the latter case, a set of silicon carbide layers/regions is disposed on/above the set of group III nitride (GaN) layers and the set of group III nitride (GaN) layers is located between the (SiO2) oxide layer and the set of silicon carbide layers. 
In light of the foregoing analysis, the Syu – Thubthimthong combination teaches expressly or renders obvious all of the recited limitations. 
Regarding claims 5, 9, and 19, the Syu – Thubthimthong combination considers that the set of silicon carbide layers is a set of silicon carbide regions, each region corresponding to an individual optical waveguide, as shown in Fig. 1d of Syu.
Regarding claims 2 and 6, the Syu – Thubthimthong combination considers that the set of group III nitride (GaN) layers on the (SiO2) oxide layer is a set of group III nitride regions (forming multiple waveguides, for example, a set of ring waveguides disposed on the same substrate). 
Regarding claim 3, the Syu – Thubthimthong combination considers that the set of group III nitride (GaN) regions is buried in a cavity in the (SiO2) oxide layer: GaN waveguide cores are buried/immersed into the surrounding SiO2 cladding (Figs. 1 and 3 of Thubthimthong; Figure A above).
Regarding claims 4, 10, and 11, the Syu – Thubthimthong combination considers that the contemplated semiconductor structure further comprises a (SiO2) cladding on the set of silicon carbide layers (upper SiO2 cladding in Fig. 1d of Syu; flowable oxide in Fig. 1 of Thubthimthong), wherein the (SiO2) cladding has a lower refractive index than a refractive index for the set of silicon carbide layers. Indeed, the cladding can be formed of silicon dioxide (SiO2, as shown in Fig. 1d of Syu) which inherently has a lower refractive index (~ 1.45 at a wavelength of 1.55 m) than SiC (~ 2.6 at the same wavelength). 
Regarding claim 14, the Syu – Thubthimthong combination considers that the set of group III nitride (GaN) layers is in direct contact with the (SiO2) oxide layer (which is a cladding layer surrounding the GaN and SiC waveguides cores, as illustrated in Fig. 3 of Thubthimthong and Figure A above).
Regarding claim 15, the Syu – Thubthimthong combination renders obvious a variety of suitable/workable designs of waveguide structures comprising GaN and SiC waveguide cores. The Examiner takes official notice that waveguide structures comprising two or more parts (waveguide portions/regions) that are made of different materials and in direct contact with one another are well known in the art. Such arrangements having a set of SiC layers is in direct contact with the set of group III (GaN) nitride layers would be obvious to a person of ordinary skill in the art as a suitable/workable design implementations of the semiconductor structure of the Syu – Thubthimthong combination. 
Regarding claims 16 and 18, the Syu – Thubthimthong combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 28 and 27 respectively. 
Regarding claim 17, the Syu – Thubthimthong combination considers that the set of group III nitride layers can comprise at least one of gallium nitride (GaN), as a suitable/workable material choice exemplified by Thubthimthong (Figs. 1 and 3).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Syu in view of Thubthimthong, and further in view of “Efficient Generation of an Array of Single Silicon-Vacancy Defects in Silicon Carbide” by Wang et al, PHYSICAL REVIEW APPLIED, vol. 7, paper 064021, pp. 1 – 6, 2017 (hereinafter Wang).
Regarding claims 7 and 8, the Syu – Thubthimthong combination considers that the contemplate semiconductor structure using GaN and SiC waveguides can be used in a wide variety of practical applications/systems, but does not detail them. However, Wang describes (Sections I, II and IV) that SiC can be used for making emitters for quantum-information applications by creating defects in SiC waveguides, such as a silicon monovacancy or divacancy (1st para. of Section I; Section IV). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the SiC waveguide(s) of the Syu – Thubthimthong combination can be used for making emitters for quantum-information applications by creating defects in SiC waveguides, such as a silicon monovacancy or divacancy, as a matter of a suitable/workable application(s) described by Wang. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Syu in view of Thubthimthong, and further in view of Polczynski.
Regarding claims 12 and 13, the teachings of Syu, Thubthimthong, and Polczynski combine (see the arguments and motivation for combining as applied to claims 1 and 24 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 24 and 25 respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 14, 16 – 22,27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 – 11, 20 – 24, and 26 of U.S. Patent No. 11,361,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure recited by claim 1 of the instant application would be formed by a process recited by claim 24 of US 11,361,964, while some of the other claims recite/provide finer particulars of the semiconductor structure defined by the claims of the instant application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,391,799 B1
US 2021/0398804 A1
US 2008/0169483 A1
US 8,105,916 B2
US 8,252,664 B2
US 5,880,491
US 2016/0103278 A1
“Wafer Direct Bonding: From Advanced Substrate Engineering to Future Applications in
Micro/Nanoelectronics” by Christiansen et al, Proceedings of the IEEE, Vol. 94, No. 12, pp. 2060 – 2102, 2006.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896